Citation Nr: 0521181	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension.  

3.  Whether the rating decision of December 1998, which 
continued a 10 percent evaluation for seborrheic dermatitis, 
should be reversed or amended on the basis of clear and 
unmistakable error (CUE).  

4.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
maxillary sinusitis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
an anxiety disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from November 1987 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied service connection for tinnitus and hypertension; 
denied an evaluation in excess of 20 percent for glaucoma; 
denied evaluations in excess of 10 percent for seborrheic 
dermatitis, maxillary sinusitis, and an anxiety disorder; and 
determined that the rating decision of December 1998, which 
continued a 10 percent evaluation for seborrheic dermatitis, 
did not involve clear and unmistakable error.  The appellant 
disagreed with these determinations and perfected an appeal 
as to all, with the exception of the rating to be assigned to 
service-connected glaucoma; the appellant withdrew that claim 
in a February 2004 statement.  

In this decision, the Board denies the appellant's claim of 
entitlement to service connection for tinnitus and his 
application to collaterally attack the final December 1998 
rating decision that continued a 10 percent evaluation for 
seborrheic dermatitis.  The issues of entitlement to service 
connection for hypertension and for increased compensation of 
the service-connected maxillary sinusitis, seborrheic 
dermatitis, and anxiety disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The medical evidence does not show the appellant 
currently has tinnitus.  

2.  The correct facts, as they were known in December 1998, 
were before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied in 
assigning a 10 percent evaluation to the service-connected 
seborrheic dermatitis.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The December 1998 rating decision did not involve CUE in 
continuing a 10 percent evaluation for seborrheic dermatitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. §§ 4.1, 4.2, 
4.118, Diagnostic Code 7817 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The appellant claims service connection for tinnitus.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

The initial element in any service connection claim requires 
competent medical evidence of a current disorder.  In this 
case, the element requires medical evidence of a current 
tinnitus disorder.  The record does not include any 
discussion, other than the appellant's own statements, to 
suggest he currently has tinnitus.  The VA and private 
clinical records from the early 1990s through February 2005 
fail to show any comment by medical examiners that the 
appellant has tinnitus, or even that he complained of 
tinnitus.  The VA examinations in December 1992, March 1995, 
November 1998, July and August 1999, September 2001, and 
March 2002 failed to record any findings of tinnitus or any 
complaints of tinnitus.  The lack of any findings or 
complaints in this post-service medical records corresponds 
to the lack of any such findings or complaints in the service 
medical records.  In short, the medical evidence of record 
fails to document any medical finding of tinnitus that might 
satisfy the initial element of a service-connection claim.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.  



II.  Alleged Error in December 1998 Rating Decision

An RO decision that has become final, as has the December 
1998 RO decision at issue here, generally may not be reversed 
or amended in the absence of CUE.  See 38 U.S.C.A. § 5109A 
(codified at 38 C.F.R. § 3.105(a) (2003).  A finding of CUE 
has the following effect on the prior final decision: 

Where evidence establishes [CUE], the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
[CUE] has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision.  

38 C.F.R. § 3.105(a) (2004).  The CUE claim presented here is 
a collateral attack on a final RO decision.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court 
defined CUE:  

Either the correct facts, as they were known at the 
time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied. . . . [CUE is] the 
sort of error which, had it not been made, would 
have manifestly changed the outcome . . . [, an 
error that is] undebatable, so that it can be said 
that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it 
was made.  

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 528 U.S. 967, 145 
L. Ed. 2d 315, 120 S. Ct. 405 (1999).  The Secretary's breach 
of the duty to assist in denying a claim does not constitute 
CUE.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314.  "In order for 
there to be a valid claim of [CUE], . . . the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Id. at 313; see also 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Moreover, a CUE 
claim must identify the alleged error(s) with "some degree 
of specificity."  Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. 
App. at 44 ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").

The facts available to the agency decision makers in December 
1998 when it denied the appellant's claim for an evaluation 
in excess of 10 percent for seborrheic dermatitis included a 
November 1998 VA examination.  That examination consisted of 
a two-page report, which was associated with the claims file 
along with two other VA examinations.  It indicated the 
appellant reported a past history of herpes zoster and 
seborrheic dermatitis and xerosis.  He noted episodic 
outbreaks associated with stress, with the most recent 
outbreak recently on his left chest.  Several medications 
were noted.  Examination revealed group crusts in a 
dermatomal distribution of the left upper chest.  His scalp 
had minimal scales and erythema.  His groin had a tan, 
pigmented macule.  The impression was "[p]atient with likely 
varicella zoster virus reactivation which occurs on an 
episodic basis, may be associated with stress as well as with 
immunosuppression", "[s]eborrheic dermatitis, currently 
well controlled", and "[x]erosis, currently controlled".  

When the RO assigned the 10 percent evaluation in December 
1998, it applied the legal criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (1998), for dermatitis rated as eczema.  
A 10 percent evaluation is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation may be 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation may be established with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).  

The appellant's sole contention is that the second page of 
the November 1998 VA examination was missing from the claims 
file at the time of the rating action.  Most significantly, 
according to the appellant, this missing page contained the 
following comment by the examiner:  "Patient with likely 
varicella zoster virus reactivation which occurs on an 
episodic basis, may be associated with stress as well as with 
immunosuppression".  He notes that the December 1998 rating 
decision did not recite this language from the examination 
report, thus indicating the second page of the report was not 
available to the rating officials.  He contends that had this 
statement been before agency decision makers, it would have 
compelled no other conclusion than that a higher evaluation 
was warranted.  

Unfortunately, the evidence of record does not bear this out.  
The file copy of the VA examination report in November 1998 
includes two pages.  On the second page is the impression, 
"Patient with likely varicella zoster virus reactivation 
which occurs on an episodic basis, may be associated with 
stress as well as with immunosuppression", which corresponds 
word-for-word to the language claimed by the appellant to 
have been missing from the examination report.  Although the 
rating decision in December 1998 did not specifically recite 
this language, its absence does not render irrational the 
RO's analysis, which had a plausible basis in the record.  

The appellant has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator.  Nor 
has he argued that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  In the absence 
of these findings, the Board concludes that the RO did not 
commit the sort of undebatable error that would manifestly 
change the outcome.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that CUE was not involved in the December 1998 rating 
decision continuing a 10 percent evaluation for seborrheic 
dermatitis.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), redefined VA's 
notice and assistance obligations.  The VCAA and its 
implementing regulations are not applicable to claims raising 
questions of CUE in a prior rating decision.  Parker v. 
Principi, 15 Vet. App. 407 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The law and 
regulations, though, are applicable to service-connection 
claims.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the service-connection claim by 
letters dated in September 2001 and in September 2002.  
Additionally, it has sent him a letter in February 2002 
informing him of the need for a VA examination and a letter 
in March 2003 describing the appellate process.  In February 
2004, the RO issued a statement of the case, and in March and 
May 2004 it issued supplemental statements of the case, which 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  The RO 
notified the appellant of the need for information or 
evidence concerning the claim.  In response, the appellant 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The appellant 
has been informed of the information and evidence not of 
record that is necessary to substantiate the claim, of the 
information and evidence he was expected to provide, of the 
information and evidence that VA would seek to obtain, and of 
the need to provide any information and evidence in his 
possession pertinent to the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA examinations, VA clinical and treatment records, private 
clinical record, submissions from the appellant, and 
submissions of the veteran during his lifetime.  The 
appellant has not identified any additional information or 
evidence necessary to substantiate the claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.   See 38 U.S.C.A. § 5103A(2) (West 2002); 
38 C.F.R. § 3.159(d) (2004).  On appellate review, there are 
no areas in which further development is needed.  


ORDER

Service connection for tinnitus is denied.  

The application to reverse or amend the December 1998 rating 
decision on the basis of CUE is denied.  


REMAND

With respect to the claim of entitlement to service 
connection for hypertension, the medical evidence - beginning 
with VA clinical records in December 2001 - indicates the 
appellant has a current diagnosis of hypertension.  In 
support of his claim, the appellant relies on two private 
medical opinions.  A July 2002 statement from a private 
physician indicated the appellant had hypertension as of 
December 1, 1992, within one year of his separation from 
service.  The private physician noted that she had reviewed 
the appellant's "service medical records and the current 
treatment records", which the physician contended showed the 
appellant had hypertension since December 1, 1992.  In an 
April 2005 evaluation report, a private physician indicated 
the appellant had hypertension that had its onset within one 
year of service and was secondary to his service-connected 
anxiety disorder.  

Review of the evidence in the claims file includes a VA 
general medical examination on December 1, 1992, which did 
not diagnosis hypertension.  The examiner recorded sitting 
blood pressure as 130/90 and recumbent blood pressure as 
135/85, though the diagnoses were silent as to hypertension.  
Nor was it reported that the appellant complained of high 
blood pressure.  Subsequent to this examination, the record 
includes VA feet, skin, and ear/nose/throat examinations in 
November and December 1992 that were silent as to complaints 
or findings of hypertension.  Moreover, VA examination in 
November 1998 concluded the appellant did not have a 
hypertensive disease and a VA clinical record in January 2001 
indicated no past history of hypertensive disease.  
Nonetheless, the appellant's reliance on the private 
physicians' July 2002 and April 2005 opinions require 
clarification.  The appellant should be afforded a VA 
examination to determine the nature and etiology of the 
claimed hypertension.  

With regard to the claims for evaluations in excess of 10 
percent for maxillary sinusitis and seborrheic dermatitis, 
the appellant most recently underwent VA examinations in 
March 2002.  Since then, the appellant has argued in an April 
2004 statement that his maxillary sinusitis symptomatology 
had increased in severity and, with a July 2002 statement, 
has submitted additional evidence regarding the severity of 
skin disorder.  As the appellant maintains these disabilities 
have undergone an increase in severity since the most recent 
examination, the claims are remanded for further VA 
examination to assess their severity.  Similarly, with regard 
to the claim for an evaluation in excess of 10 percent for 
anxiety disorder, the appellant last underwent an examination 
in March 2002.  He has submitted a private psychologist's 
report of April 2005 that indicated an increase in severity.  
This claim will be remanded for a VA psychiatric examination 
to assess the severity of the anxiety disorder and reconcile 
any conflicts between the VA examination of March 2002 and 
the private evaluation of April 2005.  The examiner should 
also assign a numerical Global Assessment of Functioning 
(GAF) score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of the claimed hypertensive 
disease.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the examiner - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to determine (1) 
whether the appellant has hypertension; 
(2) whether it is at least as likely as 
not that any current hypertension is 
related to the appellant's service or was 
present within one year of his separation 
from service; and (3) whether it is at 
least as likely as not that any current 
hypertension is related to the 
appellant's service-connected anxiety 
disorder.  The rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

2.  Schedule the appellant for a VA 
examination to determine the nature and 
severity of the maxillary sinusitis.  
Send the claims folder to the physician 
for review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
examiner - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to determine (1) 
the number of incapacitating episodes 
(meaning one that requires bedrest and 
treatment by a physician) per year that 
requires prolonged (lasting four to six 
weeks antibiotic treatment; and (2) the 
number of non-incapacitating episodes 
(meaning one that does not require 
bedrest and treatment by a physician) per 
year characterized by headaches, pain, 
and purulent discharge or crusting.  The 
rationale should be given for all 
opinions and conclusions expressed.  
Associate the examination report with the 
claims file.  

3.  Schedule the appellant for a VA 
examination to determine the nature and 
severity of the seborrheic dermatitis.  
Send the claims folder to the physician 
for review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
examiner - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to determine 
whether there is a need for systemic 
therapy such as therapeutic doses of 
corticosteroids, immuno-suppressive 
retinoids, PUVA (psorelen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-
B light) treatments, electron beam 
therapy and the frequency of any such 
therapy.  The rationale should be given 
for all opinions and conclusions 
expressed.  Associate the examination 
report with the claims file.  

4.  Schedule the appellant for a VA 
examination to determine the nature and 
severity of the anxiety disorder.  Send 
the claims folder to the physician for 
review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
examiner - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to determine the 
appellant's occupational and social 
impairment.  In rendering this opinion, 
the examiner should assign a GAF score 
and report any decreased work efficiency; 
inability to perform occupational tasks 
during periods of significant stress; the 
use of medication to control symptoms; 
anxiety; suspiciousness; panic attacks 
(and their frequency); chronic sleep 
impairment; memory loss (whether short- 
or long-term); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment and abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining and/or inability to establish 
and maintain effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place.  The rationale should be given 
for all opinions and conclusions 
expressed.  Associate the examination 
report with the claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


